Citation Nr: 0612235	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than November 
28, 2001 for an increased rating for chondromalacia of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
September 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted an increased rating of 10 percent for the veteran's 
left knee and denied a compensable rating for the right knee.  
In a June 2003 statement, subsequent to his notice of 
disagreement, the veteran indicated that he only was 
appealing the rating for his left knee.  The Board notes that 
the claim for an earlier effective date arose out of the 
January 2003 rating decision.  The RO appears to have 
accepted the April 2003 Form 9 appeal for the increased 
rating claim of the left knee as also a notice of 
disagreement with the effective date.  A supplemental 
statement of the case was issued in September 2005.  Although 
a Form 9 appeal was not received regarding the earlier 
effective date claim, the Board accepts the October 2005 
statement from the veteran's representative in lieu of Form 
9.  

In May 2003, the veteran withdrew his request for a Board 
hearing.  The Board notes that the November 2005 Form 8 
certification of appeal indicated that the appeal pertained 
to the veteran's bilateral knee disorder.  Nevertheless, the 
veteran perfected his appeal regarding his increased rating 
for his left knee and the earlier effective date for the 
increased rating of the left knee.  Thus these are the only 2 
issues over which the Board has jurisdiction.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee is 
characterized by pain; there is no limitation of motion or 
instability.  

2.  The RO assigned an effective date of November 28, 2001, 
for a 10 percent rating for chondromalacia of the left knee.

3.  A November 28, 2001 VA medical record is the earliest 
evidence of record showing the veteran's left knee disorder 
increased in severity.  There is no evidence of treatment 
showing an increase in severity within the year preceding 
November 28, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2005).  

2.  The criteria for an effective date prior to November 28, 
2001, for the grant of a 10 percent rating for chondromalacia 
of the left knee have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case and March 2005 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2005 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  Here, the Board finds that, because the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the September 2003 statement of the case and March 2005 
VCAA letter, the RO informed the appellant of the applicable 
laws and regulations regarding these claims, the evidence 
needed to substantiate such claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   The Board believes this 
decision applies by analogy to the issues on appeal.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for an increased rating and an 
earlier effective date.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorder warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected left knee disorder was 
evaluated under Diagnostic Code 5257, when service connection 
was initially granted in a February 1979 rating decision.  He 
more recently has been rated under Diagnostic Code 5014.  

Diagnostic Code 5014 states that osteomalacia will be rated 
on limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  For 
purposes of this case, the Board notes that under Diagnostic 
Code 5003 for degenerative arthritis, arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Other applicable codes include Diagnostic Codes 5260 and 
5261.  For the knees, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion that is limited to 60 
degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent rating; flexion that is limited 
to 30 degrees warrants a 20 percent rating and flexion that 
is limited to 15 degrees warrants a 30 percent rating.  A 
thirty percent rating is the highest available under Code 
5260.  Under Code 5261, extension that is limited to 
5 degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  Extension limited 
to 20 degrees warrants a 30 percent rating, extension limited 
to 30 degrees warrants a 40 percent rating and extension 
limited to 45 degrees warrants a 50 percent rating.  The 
Board notes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

A November 28, 2001 VA medical record revealed that the 
veteran complained of pain in his left knee for 25 years but 
it was worse in the last few days.  Examination of the left 
knee showed a small amount of effusion, tender on medial 
aspect.  The impression was degenerative joint disease.  

The veteran was afforded another VA examination in October 
2002.  The examiner noted that the veteran did not use 
crutches or other assistive devices.  The veteran reported 
that he had arthritis, and complained of swelling and 
discomfort in the left knee.  Physical examination revealed 
that the veteran had tenderness to palpation around the 
lateral patellofemoral articulation.  He had full range of 
motion, no effusion, no instability on anterior or posterior 
drawer or anterior Lachman's, and no varus or valgus 
instability.  The impression was chondromalacia of the left 
knee.  Accompanying x-rays of the left knee showed joint 
space was preserved, and patellar osteophytes.  

The January 2003 rating decision, currently on appeal, 
increased the veteran's rating for his left knee to 10 
percent.  A March 2005 statement from the veteran's wife 
asserted that the veteran has had problems with his left knee 
for the past 19 years.  

The veteran's final VA examination of record was in March 
2005.  The examiner noted that the veteran occasionally used 
a cane.  The veteran complained of increasing difficulties 
with prolonged standing and walking.  Physical examination 
showed that the veteran walked with a mildly antalgic gait.  
He had tenderness to palpation around the lateral more than 
medial patellofemoral articulation.  No effusion was present.  
He had full active range of motion.  He had mild crepitation 
of the patellofemoral articulation and there was mild 
tenderness at the patellar tendon insertion into the 
patellar.  There was no evidence of instability in the 
anterior or posterior drawer of anterior Lachman's.  The 
veteran had no varus or valgus instability.  X-rays revealed 
no evidence of significant degenerative changes in the left 
knee.  There was some extra articular spurring noted at the 
patellar dorsally.  Some osteophytes were noted at the 
patellofemoral articulation.  The impression was 
chondromalacia, left knee, moderate.  The examiner indicated 
that the veteran did not describe additional effects of the 
condition on his usual occupation or daily activities.  The 
range of motion did not appear to be additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  In May 2005, the veteran 
stated that he wore a support bandage on his left knee.  The 
veteran's representative in a February 2006 brief argued that 
another VA examination is warranted, however the Board finds 
that the examinations of record are fully adequate and there 
is no need to remand for another VA examination.  

The evidence has not demonstrated that the veteran merits a 
rating in excess of 10 percent for his left knee.  The 
veteran already is receiving a 10 percent rating, which in 
his case, is the only rating allowed under Diagnostic Code 
5003 for arthritis.  There is no evidence of instability for 
the veteran to receiving a rating in excess of 10 percent 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability.  The VA examiner who conducted both the 
October 2002 and March 2005 examinations found no instability 
in the veteran's knee.  There also was no evidence of 
ankylosis reported and thus Diagnostic Code 5256 for 
ankylosis of the knee is not applicable.  The veteran's 
recent VA examination showed full ranges of motion and 
therefore the veteran cannot receive a rating in excess of 
10 percent under Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension.  

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria to 
receive compensable ratings under Diagnostic Codes 5260 and 
5261.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Entitlement to an effective date earlier than November 28, 
2001 for a 10 percent rating for chondromalacia of the left 
knee.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, the January 2003 rating decision granted the 
veteran an increased rating of 10 percent effective September 
11, 2002.  A March 2003 statement of the case, continued the 
10 percent rating but assigned an effective date of November 
28, 2001, the date of a VA medical record showing symptoms of 
painful motion and arthritis of the left knee.  

In January 2003, the veteran requested that he be assigned an 
earlier effective date of April 25, 1988.  The veteran in his 
April 2003 Form 9 appeal stated that he was assigned a 20 
percent rating for his left knee in 1979, which subsequently 
was reduced to 0 percent.  The evidence of record does not 
show that the veteran was ever assigned a 20 percent rating 
for his left knee nor does it reflect that a rating was 
reduced.  In his April 2003 Form 9, the veteran requested 
that he be assigned an earlier effective date going back to 
1988 for a 20 percent rating for his left knee.  The 
veteran's representative in an October 2005 statement, 
requested that the veteran be granted an effective date of 
1979 for his left knee with a 20 percent rating.  

The February 1979 rating decision granted the veteran service 
connection for his knee disorders based on service medical 
records and assigned a noncompensable rating.  The claims 
received prior to this decision were for mental disorders and 
did not mention knee disorders.  At that time there also were 
no other medical treatment records regarding the veteran's 
left knee disorder.  A claim for an increased rating for knee 
disorders was received on July 29, 1980, however there was no 
medical evidence to support the claim.  

A claim again was received from the veteran for an increased 
rating for his knee disorders on April 28, 1988.  The veteran 
again mentioned problems with his knees in a May 1988 
statement which could potentially be construed as an 
increased rating claim.  Nevertheless, the medical evidence 
of record at that time was a June 1988 VA examination, which 
did not report findings that would allow the veteran to 
receive a compensable rating under the applicable diagnostic 
codes for rating knee disorders.  During the June 1988 VA 
examination, the veteran complained that he his knees would 
get uncomfortable if he walked over a half a mile.  He felt a 
pulling inside and the caps felt as though they were 
deteriorating, the left more than the right.  Physical 
examination showed that both knees were stable without 
effusion.  Range of motion was 0 to 135 degrees flexion.  
Manipulating the patellae could produce a crepitus with 
certain stresses including the finger test which was 3 plus 
on the left and 2 plus on the right.  The impression appeared 
to be patellofemoral dysfunction.  Accompanying x-rays showed 
the left knee had a normal appearance.  Hence, the 
examination did not show that the veteran had arthritis, 
subluxation, instability, ankylosis, or limitation of 
extension to receive compensable ratings under Diagnostic 
Codes 5003, 5256, 5257, and 5261.  Although the veteran did 
have slight limitation of flexion it was not sufficient to 
receive a rating of 10 percent under Diagnostic Code 5261.  
Thus there was no evidence of record to determine that an 
increase in disability was ascertainable.

Thus the earliest evidence of record which showed that the 
veteran is entitled to a 10 percent rating is the November 
28, 2001 VA medical record may be interpreted as an informal 
claim.  Although there were formal claims prior to this date, 
there was no evidence of treatment showing an increase in 
severity prior to that time, and thus an effective date 
earlier than November 28, 2001 is not warranted.  For reasons 
explained above, the veteran also is not entitled to a rating 
greater than 10 percent for his service-connected left knee 
disorder.

There is a preponderance of the evidence against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


